Exhibit 10.2

AMENDMENT

TO SPANSION INC.

2010 EQUITY INCENTIVE AWARD PLAN

Pursuant to the authority reserved to the Board of Directors (the “Board”) of
Spansion Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), under Section 14.1 of the Company’s 2010 Equity Incentive Award
Plan (the “Plan”), the Board hereby amends the Plan as follows:

1. Section 3.1(a) of the Plan is hereby deleted in its entirety and replaced
with the following:

“(a) Subject to Section 14.2 and Section 3.1(b) the aggregate number of shares
of Common Stock which may be issued or transferred pursuant to Awards under the
Plan is the sum of (i) 6,580,240 (provided, that subject to Section 14.2 and,
with respect to Full Value Awards that terminate, expire or lapse or for which
shares of Common Stock are tendered or withheld, Section 3.1(b) the aggregate
number of shares of Common stock which may be issued or transferred pursuant to
Full Value Awards under this Section 3.1(a)(i) is 3,290,120) and (ii) an annual
increase on the first day of each year beginning in 2011 and ending in 2015,
equal to the least of (A) seven million (7,000,000) shares; (B) a percentage of
the shares of Common Stock outstanding (on an as converted basis) on the last
day of the immediately preceding fiscal year as follows: 7% for the increase
made January 1, 2011, 6% for the increase made January 1, 2012, 4.5% for the
increase made January 1, 2013 and 3.5% for the increases made thereafter; and
(C) such smaller number as may be determined by the Board prior to the first day
of such year. Notwithstanding the foregoing, no more than 6,580,240 shares of
Common Stock may be issued upon the exercise of Incentive Stock Options.”

* * * *

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

I hereby certify that the foregoing Amendment to the Plan was duly adopted by
the Company’s Board effective as of May 10, 2010.

Executed on this 14th day of May, 2010.

 

/s/ Randy W. Furr

Randy W. Furr Executive Vice President and Chief Financial Officer